Citation Nr: 0012667	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1962 to 
August 1966.  The veteran died in May 1998.  The surviving 
spouse is the appellant.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The May 1998 certificate of death and autopsy report 
stated that the cause of the veteran's death was blunt force 
injuries, including fractures of the cervical spine and 
multiple cutaneous contusions, abrasions, and lacerations, 
sustained in a motor vehicle collision.  

2.  The evidence does not include a medical opinion that a 
service-connected disability was the principal or 
contributory cause of the veteran's death or that relates the 
cause of the veteran's death to active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1998, the veteran and his son were in a car that 
collided with a cow on a highway.  According to the May 1998 
coroner's report, the veteran's son stated that, after 
hitting the cow, the veteran slumped over and was 
unconscious.  When the coroner arrived at the scene, he could 
not find external evidence of why the veteran died.  After 
interviewing the family about the veteran's medical history 
and conducting an autopsy, the coroner and the May 1998 death 
certificate stated that the cause of the veteran's death was 
blunt force injuries, including fractures of the cervical 
spine and multiple cutaneous contusions, abrasions, and 
lacerations, sustained in a motor vehicle collision.  

At the time of his death, the veteran was service connected 
for Marie-Strumpell ankylosing spondylitis, as 60 percent 
disabling since May 1980.  He was not in receipt of a total 
disability rating based on either individual unemployability 
or a total schedular evaluation at the time of death.  

The appellant's December 1998 and the representative's 
January 1999 statements alleged that the veteran's service-
connected Marie-Strumpell ankylosing spondylitis was a major 
contributing factor to the cause of death.  The appellant and 
her representative alleged that the spondylitis had 
restricted the veteran's ability to have a level line of 
sight of the road and to react as quickly as a person with 
normal curvature of the spine when confronted by a cow in the 
middle of the road after dark.  The appellant indicated that 
the coroner's report was inaccurate because he did not know 
that the veteran had Marie-Strumpell ankylosis.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  

To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).  


Analysis

The claim of entitlement to service connection for cause of 
the veteran's death is not well grounded.  The medical 
evidence included a diagnosis of a current disability.  The 
May 1998 certificate of death and autopsy report stated that 
the cause of the veteran's death was blunt force injuries, 
including fractures of the cervical spine and multiple 
cutaneous contusions, abrasions, and lacerations, sustained 
in a motor vehicle collision.  

The appellant met the second Caluza requirement to well 
ground a claim because service connection was in effect for 
Marie-Strumpell ankylosing spondylitis at the time of the 
veteran's death, and the appellant alleged that the veteran's 
service connected disability contributed to the cause of the 
veteran's death.  The appellant and her representative 
alleged that the disability rendered the veteran unable to 
avoid or mitigate the effects of the car accident.  

The claim of entitlement to service connection for cause of 
the veteran's death is not well grounded because the medical 
evidence did not include a nexus opinion relating the cause 
of the veteran's death to an in-service injury or disease.  
The coroner viewed the veteran's body at the scene of the 
accident, interviewed the veteran's family about a prior 
medical history, and conducted a detailed autopsy.  Yet, the 
medical evidence did not establish that the blunt force 
injuries in May 1998 were related to the veteran's service-
connected Marie-Strumpell ankylosing spondylitis or to any 
other injury or disease incurred or aggravated by active 
service.  

Although the appellant and her representative alleged that 
the veteran's Marie-Strumpell ankylosing spondylitis caused 
the veteran's death, they are lay persons who are not 
competent to diagnose the cause of the veteran's death.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's cause of death is 
related to a disease or injury incurred during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the claim of entitlement to service connection 
for cause of the veteran's death is not well grounded.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

The claim of entitlement to service connection for cause of 
the veteran's death is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

